DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-17 and 19-20 are objected to because of the following informalities:

For claim 1, Examiner believes this claim should be amended in the following manner:
 A computer implemented method to provide a guided augmented-reality physical exercise in a virtual platform (“ARPE”) implemented in a system having a central server, a database, a user interfacing device, a provider interfacing device, each having one or more processors and a memory; the computer implemented method comprising executing on the one or more processors the steps of: 
initiating the ARPE wherein: 
a user uses the user interfacing device to communicate with a provider during the ARPE, wherein the user interfacing device further includes a user video capturing device, a user audio capturing device, and a user interface controlled by a user frontend application; 
the provider uses the provider interfacing device to communicate with the user during the ARPE, wherein the provider interfacing device further includes a provider video capturing device, a provider audio capturing device, and a provider interface controlled by a provider frontend application; 
the user interfacing device and the provider interfacing device are communicating video data and audio data via an interactive communication application programming interface (API) over a network wherein the video data includes a user live stream showing [[the]] a user body image and [[the]] user poses captured by the user video capturing device and displayed on the user interface and the provider interface; 
selecting [[an]] a target exercise wherein a reference skeleton image is rendered and animated on the user interface by the user frontend application showing target poses, wherein the target poses demonstrate of the target exercise thereby allowing user to mimic the target poses during the target exercise with the user poses; 
capturing and tracking the user poses during the target exercise using the user video capturing device and the user frontend application to provide [[a]] captured body frame data for each video frame of the user live stream during the target exercise; 
analyzing the captured body frame data using a pose detection model to provide [[an]] analyzed body motion frame data comprising markers and confidence scores, wherein the markers include two dimensional X and Y coordinates; 
creating a superposed skeleton image onto the user body image displayed on the user live stream using the user frontend application, a pose rendering library, and a pose matching algorithm to process the analyzed body motion frame data in order to obtain normalized vectors of the two dimensional X and Y coordinates, thereby allowing the superposed skeleton image to dynamically [[tracks]] track and [[moves]] move with the user [[body]] poses; [[and]] 
determining whether the [[body]] user poses match the target poses based upon similarity scores derived from the normalized vectors of the two dimensional X and Y coordinates and the confidence scores processed by the pose matching algorithm; and 
indicating whether a match [[existed]] exists between the [[body]] user poses and the target poses by changing appearance of one or more portions of the superposed skeleton image.

For claim 2, Examiner believes this claim should be amended in the following manner:
The computer implemented method of claim 1 wherein if the [[body]] user poses do not match the target poses, the one or more portions of the superposed skeleton image that are mismatched will change to a different color.

For claim 3, Examiner believes this claim should be amended in the following manner:
The computer implemented method of claim 1 wherein if the [[body]] user poses match the target poses, the superposed skeleton image will not change in [[its]] appearance and the user interface includes a display feature showing a number of matches performed by the user during the target exercise.

For claim 4, Examiner believes this claim should be amended in the following manner:
The computer implemented method of claim 1 wherein during the determining step, the [[body]] user poses are considered matched to the target poses when the similarity scores for a predetermined number of video frames are greater or equal to a target threshold.

For claim 5, Examiner believes this claim should be amended in the following manner:
The computer implemented method of claim 4 wherein the target threshold is greater or equal to 0.7 similarity score for at least 5 video frames.

For claim 6, Examiner believes this claim should be amended in the following manner:
The computer implemented method of claim 1 wherein the computer implemented method further includes setting up an appointment for [[an]] the ARPE using an authentication API, a calendar API, and the database.

For claim 7, Examiner believes this claim should be amended in the following manner:
 The computer implemented method of claim 1 wherein the provider interface displays a feature selected from the group consisting of an identification profile, the user live stream, a provider live stream[[;]], a bioinformation chart, translated text, the reference skeleton image, the superposed skeleton image, a correction repetition count, pre-programmed exercise, and a combination thereof.

For claim 8, Examiner believes this claim should be amended in the following manner:
 The computer implemented method of claim 1 wherein the user interface displays a feature selected from the group consisting of an identification profile, the user live stream, a provider live stream[[;]], a bioinformation chart, translated text, the reference skeleton image, the superposed skeleton image, a correction repetition count, , a translation menu that activates or deactivates a translation process and selects a desired target language text, 

For claim 9, Examiner believes this claim should be amended in the following manner:
The computer implemented method of claim 1 wherein the computer implemented method further includes translating the audio data into text in a pre-determined language during the ARPE using a transcription API and a translation API.

For claim 10, Examiner believes this claim should be amended in the following manner:
The computer implemented method of claim 1 wherein the computer implemented method further includes obtaining bioinformation data by the user frontend application during the ARPE using a bioinformation sensing device and a bioinformation server.

For claim 11, Examiner believes this claim should be amended in the following manner:
The computer implemented method of claim 1 wherein the target exercise performed during the ARPE is selected from the group consisting of: physical fitness training, yoga, dance, basketball movements, golf club swings, baseball bat swings, and baseball throws.

For claim 12, Examiner believes this claim should be amended in the following manner:
A computer storage medium comprising computer-executable instructions that when executed by a processor perform a method of providing a guided augmented-reality physical exercise in a virtual platform (“ARPE”) comprising:
initiating the ARPE wherein:
a user uses a user interfacing device to communicate with a provider during the ARPE, wherein the user interfacing device includes a user video capturing device, a user audio capturing device, and a user interface controlled by a user frontend application; 
the provider uses a provider interfacing device to communicate with the user during the ARPE, wherein the provider interfacing device includes a provider video capturing device, a provider audio capturing device, and a provider interface controlled by a provider frontend application; 
the user interfacing device and the provider interfacing device are communicating video data and audio data via an interactive communication application programming interface (API) over a network wherein the video data includes a user live stream showing [[the]] a user body image and [[the]] user poses captured by the user video capturing device and displayed on the user interface and the provider interface; 
selecting [[an]] a target exercise wherein a reference skeleton image is rendered and animated on the user interface by the user frontend application showing target poses, wherein the target poses demonstrate of the target exercise thereby allowing user to mimic the target poses during the target exercise with the user poses; 
capturing and tracking the user poses during the target exercise using the user video capturing device and the user frontend application to provide [[a]] captured body frame data for each video frame of the user live stream during the target exercise; 
analyzing the captured body frame data using a pose detection model to provide [[an]] analyzed body motion frame data comprising markers and confidence scores, wherein the markers include two dimensional X and Y coordinates; 
creating a superposed skeleton image onto the user body image displayed on the user live stream using the user frontend application, a pose rendering library, and a pose matching algorithm to process the analyzed body motion frame data in order to obtain normalized vectors of the two dimensional X and Y coordinates, thereby allowing the superposed skeleton image to dynamically [[tracks]] track and [[moves]] move with the user [[body]] poses; [[and]] 
determining whether the [[body]] user poses match the target poses based upon similarity scores derived from the normalized vectors of the two dimensional X and Y coordinates and the confidence scores processed by the pose matching algorithm; and 
indicating whether a match [[existed]] exists between the [[body]] user poses and the target poses by changing appearance of one or more portions of the superposed skeleton image.

For claim 13, Examiner believes this claim should be amended in the following manner:
The computer storage medium of claim 12 wherein if the [[body]] user poses do not match the target poses, the one or more portions of the superposed skeleton image that are mismatched will change to a different color.

For claim 14, Examiner believes this claim should be amended in the following manner:
The computer storage medium of claim 12 wherein if the [[body]] user poses match the target poses, the superposed skeleton image will not change in [[its]] appearance and the user interface includes a display feature showing a number of matches performed by the user during the target exercise.

For claim 15, Examiner believes this claim should be amended in the following manner:
The computer storage medium of claim 12 wherein during the determining step, the [[body]] user poses are considered matched to the target poses when the similarity scores for a predetermined number of video frames are greater or equal to a target threshold.

For claim 16, Examiner believes this claim should be amended in the following manner:
The [[method]] computer storage medium of claim 15 wherein the target threshold is greater or equal to 0.7 similarity score for at least 5 video frames.

For claim 17, Examiner believes this claim should be amended in the following manner:
The computer storage medium of claim 12 wherein the method further includes setting up an appointment for [[an]] the ARPE using an authentication API, a calendar API, and the database.


For claim 19, Examiner believes this claim should be amended in the following manner:
The computer storage medium of claim 12 wherein the target exercise performed during the ARPE is selected from the group consisting of: physical fitness training, yoga, dance, basketball movements, golf club swings, baseball bat swings, and baseball throws.

For claim 20, Examiner believes this claim should be amended in the following manner:
A computer storage medium comprising computer-executable instructions that when executed by a processor perform a method of providing a guided augmented-reality physical exercise in a virtual platform (“ARPE”) comprising: 
initiating the ARPE wherein: 
a user uses a user interfacing device to communicate with a provider during the ARPE, wherein the user interfacing device includes a user video capturing device, a user audio capturing device, and a user interface controlled by a user frontend application; 
the provider uses a provider interfacing device to communicate with the user during the ARPE, wherein the provider interfacing device includes a provider video capturing device, a provider audio capturing device, and a provider interface controlled by a provider frontend application; 
the user interfacing device and the provider interfacing device are communicating video data and audio data via an interactive communication application programming interface (API) over a network wherein the video data includes a user live stream showing [[the]] a user body image and [[the]] user poses captured by the user video capturing device and displayed on the user interface and the provider interface; 
selecting [[an]] a target exercise wherein a reference skeleton image is rendered and animated on the user interface by the user frontend application showing target poses, wherein the target poses demonstrate of the target exercise thereby allowing user to mimic the target poses during the target exercise with the user poses; 
capturing and tracking the user poses during the target exercise using the user video capturing device and the user frontend application to provide [[a]] captured body frame data for each video frame of the user live stream during the target exercise; 
analyzing the captured body frame data using a pose detection model to provide [[an]] analyzed body motion frame data comprising markers and confidence scores, wherein the markers include two dimensional X and Y coordinates; 
creating a superposed skeleton image onto the user body image displayed on the user live stream using the user frontend application, a pose rendering library, and a pose matching algorithm to process the analyzed body motion frame data in order to obtain normalized vectors of the two dimensional X and Y coordinates, thereby allowing the superposed skeleton image to dynamically [[tracks]] track and [[moves]] move with the user [[body]] poses; [[and]] 
determining whether the [[body]] user poses match the target poses based upon similarity scores derived from the normalized vectors of the two dimensional X and Y coordinates and the confidence scores processed by the pose matching algorithm; 
indicating whether a match [[existed]] exists between the [[body]] user poses and the target poses by changing appearance of one or more portions of the superposed skeleton image; 
obtaining bioinformation data by the user frontend application during the ARPE using a bioinformation sensing device and a bioinformation server; and 
translating the audio data into text in a pre-determined language during the ARPE using a transcription API and a translation API.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For independent claim 1, this claim establishes “a guided augmented-reality physical exercise” and goes on to further establish “an exercise”. Claim 1 then recites the phrase “the exercise” and it is unclear and ambiguous to which of the previously established “guided augmented-reality physical exercise” and “exercise” is being referenced by the phrase “the exercise”. Examiner has proposed amendments to this claim in the claim objections discussed above to resolve the ambiguity. Applicants may consider an alternative prefix to the prefix proposed by the Examiner to clearly distinguish between “guided augmented-reality physical exercise” and “exercise”.
Dependent claims 2-11 depend from claim 1 and inherit the deficiencies of claim 1. Therefore, claims 2-11 are likewise indefinite.
Furthermore, for dependent claim 3, this claim uses the pronoun “its” and it is unclear what “its” is referring to. Examiner has proposed amendments to this claim in the claim objections discussed above to resolve the ambiguity.
Furthermore, for dependent claim 7, this claim establishes “a correction repetition count” and goes on to further establish “a repetition count”. It is unclear and ambiguous whether the “repetition count” is same or different from the “correction repetition count”. Examiner has proposed deleting the “repetition count” in the claim objections discussed above to resolve the ambiguity. If the “repetition count” is distinct from the “correction repetition count”, Applicants should consider adding a suitable prefix to the “repetition count” to clearly distinguish the “repetition count” from the “correction repetition count”.
Furthermore, for dependent claim 8, this claim likewise establishes “a correction repetition count” and goes on to further establish “a repetition count”. It is unclear and ambiguous whether the “repetition count” is same or different from the “correction repetition count”. Examiner has proposed deleting the “repetition count” in the claim objections discussed above to resolve the ambiguity. If the “repetition count” is distinct from the “correction repetition count”, Applicants should consider adding a suitable prefix to the “repetition count” to clearly distinguish the “repetition count” from the “correction repetition count”.
For independent claim 12, this claim establishes “a guided augmented-reality physical exercise” and goes on to further establish “an exercise”. Claim 12 then recites the phrase “the exercise” and it is unclear and ambiguous to which of the previously established “guided augmented-reality physical exercise” and “exercise” is being referenced by the phrase “the exercise”. Examiner has proposed amendments to this claim in the claim objections discussed above to resolve the ambiguity. Applicants may consider an alternative prefix to the prefix proposed by the Examiner to clearly distinguish between “guided augmented-reality physical exercise” and “exercise”.
Dependent claims 13-19 depend from claim 12 and inherit the deficiencies of claim 12. Therefore, claims 13-19 are likewise indefinite.
Furthermore, for dependent claim 14, this claim uses the pronoun “its” and it is unclear what “its” is referring to. Examiner has proposed amendments to this claim in the claim objections discussed above to resolve the ambiguity.
For independent claim 20, this claim establishes “a guided augmented-reality physical exercise” and goes on to further establish “an exercise”. Claim 20 then recites the phrase “the exercise” and it is unclear and ambiguous to which of the previously established “guided augmented-reality physical exercise” and “exercise” is being referenced by the phrase “the exercise”. Examiner has proposed amendments to this claim in the claim objections discussed above to resolve the ambiguity. Applicants may consider an alternative prefix to the prefix proposed by the Examiner to clearly distinguish between “guided augmented-reality physical exercise” and “exercise”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-20 are rejected under 35 U.S.C. 101 because the claims encompass nonstatutory subject matter.
Claims 12-20 are directed to a “computer storage medium”. However, Applicants’ Specification does not provide any definition or explanation for the “computer storage medium”. Examiner notes Applicants’ Specification describes frontend applications which may form storage media so that the frontend applications communicate data across a network to perform the functions of the invention (Specification at pages 4-5/par. 7 and 9). Thus, Examiner finds “computer storage medium” may be broadly interpreted to encompass signals, communication media and other transitory media which are ineligible subject matter. Therefore, claims 12-20 are rejected under 35 U.S.C. 101 for encompassing nonstatutory subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anderson et al., YouMove: Enhancing Movement Training with an Augmented Reality Mirror, UIST’13, 2013, pages 311-320 discloses a method to provide a guided augmented-reality physical exercise in a virtual platform (page 1/Fig. 1). Anderson discloses a user uses a user interfacing device with a user video capturing device to capture video data of a user live stream showing a user body image and user poses for display on a user interface (page 1/Fig. 1). Anderson discloses the user selects an exercise where a reference skeleton image of a trainer is rendered and animated on the user interface to show target poses demonstrating desired body movement for the user to mimic the target poses (pages 315-317/Figs. 6-8). Anderson discloses the user video capturing device captures and tracks the user poses to provide captured body frame data for each video frame and creates a superposed skeleton image onto the user body image displayed on the user live stream to allow the superposed skeleton image to dynamically track and move with the user poses (page 311/Fig. 1 and 315-317/Figs. 6-8). Anderson discloses determining whether the user poses match the target poses based upon similarity scores and indicates whether a match exists by changing appearance of one or more portions of the superposed skeleton image (page 311/Fig. 1 and 315-317/Figs. 6-8).
Rubinstein et al. (U.S. Patent Application Publication 2019/0295438 A1) likewise discloses a method for providing a target musculoskeletal form as a reference skeleton image and determining whether user poses captured by a client device match the target poses of the target musculoskeletal form based on similarity (Fig. 11). Rubinstein further discloses a provider interface to review and provide feedback regarding exercise performance of the user (page 5/par. 48-49). 
Thielen (U.S. Patent Application Publication 2018/0374383 A1) at page 10/par. 153; Kim (U.S. Patent Application Publication 2020/0005544 A1) at Figs. 5A-B; Ward et al. (U.S. Patent Application Publication 2020/0047055 A1) at page 5/par. 62; and Gazioglu (U.S. Patent Application Publication 2021/0065452 A1) at page 4/par. 35; 2018/0374383  all generally describe superposing a skeleton image onto a captured user body image of a user.
However, none of the cited references disclose: analyzing the captured body frame data using a pose detection model to provide an analyzed body motion frame data comprising markers and confidence scores, wherein the markers include two dimensional X and Y coordinates; a pose matching algorithm to process the analyzed body motion data in order to obtain normalized vectors of the X and Y coordinates, thereby allowing the superposed skeleton image to dynamically tracks and moves with the user body poses; and determining whether the body poses match the target poses based upon similarity scores derived from the normalized vectors of the X and Y coordinates and the confidence scores processed by the pose matching algorithm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/Primary Examiner, Art Unit 2613